DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-12 are examined in the office action.

Specification
The disclosure is objected to because of the following informalities: 
The composition of the alloys with Nd has a “.” or a period before the compositional amount in the specification dated 07/22/2019 {See paragraphs [00119]} – for example .20.88 instead of 20.88. It is suggested that the Applicant review the instant specification and the priority documents to correct any typographical errors.
Instant specification recites “ball” to infer balance in various compositions in [00109]-[00119] – for example as Nd24.4Pr6.1DyCoCu0.1Al0.65Ga0.1B0.97Feball (mass ratio). However, the term “balance” does not two L’s as inferred by the term “ball”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an alloy cast strip that is iron-based and with a specific composition, does not reasonably provide enablement for an alloy cast  (no compositional requirement).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to mak the invention commensurate in scope with these claims. 
MPEP § 2164.01(a) indicates that there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection. Instead, the explanation of the rejection should focus on those factors, reasons, and evidence that lead the examiner to conclude e.g., that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. This can be done by making specific findings of fact, supported by the evidence, and then drawing conclusions based on these findings of fact. For example, doubt may arise about enablement because information is missing about one or more essential parts or relationships between parts which one skilled in the art could not develop without undue experimentation. In such a case, the examiner should specifically identify what information is missing and why one skilled in the art could not supply the information without undue experimentation. See MPEP § 2164.06(a). References should be supplied if possible to support a prima facie case of lack of enablement, but are not always required. In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971). However, specific technical reasons are always required. See also MPEP § 2164.04.
In the instant case, the instant specification dated 07/22/2019 sets forth as follows. 
[0010] Furthermore, the alloy cast strip comprises a rare earth element R, an additive element T, iron Fe and boron B; wherein the R is one or more of La, Ce, Pr, Nd, Sm, Tb, Dy, Ho, Sc, Y; the T is one or more of Co, Ni, Cu, Mn, Cr, Ga, V, Ti, Al, Zr, Nb, Sn.
[0011] In some embodiments of the present disclosure, the mass ratio of B in the alloy cast strip is from 0.85% to 1.1%.
[0064] In the present disclosure, the Fe having the largest proportion of the alloy and having a higher melting point is usually placed at the bottom of the crucible, and the rare earth and rare earth alloy having a relatively low melting point are placed on the upper portion of the crucible.
[0080] The main components of the alloy cast strip include the rare earth element R, the additive element T, iron Fe and boron B. Wherein R is one or more of La, Ce, Pr, Nd, Sm, Tb, Dy, Ho, Sc, and Y. T is one or more of transition metal elements such as Co, Ni, Cu, Mn, Cr, Ga, V, Ti, Al, Zr, Nb, Mo, and Sn. Among them, the mass ratio of R in the alloy is 29% to 35%. The mass ratio of T in the alloy is ≤5% or the alloy does not contain the additive element T. The mass ratio of B in the alloy is 0.85% to 1.1%. If B amount ratio is too large, it is prone to form Fe2B. If the amount ratio of B element is too small, it is not conducive to the squareness of the magnet. The remaining component in the alloy is Fe. 
[0092] Prepare 5 kg of alloy raw material having a composition of Nd31.5Fe67.5B (mass ratio). 
[00109] Prepare alloy raw material 600 kg with components of Nd24.4Pr6.1DyCoCu0.1Al0.65Ga0.1B0.97Feball (mass ratio).
[00111] The alloy composition is Nd26.3Pr8.6Ga0.56Al0.19Cu0.1Zr0.19B0.89Feball, casting temperature is 1500° C
[00119] The alloy formulation of Example 4 and Comparative Example 4 is Nd20.88Pr6.5Dy5.68Co0.92Cu0.13Ga0.5Al0.22B0.85FeBall. The alloy formulation of Example 5 and Comparative Example 5 is Nd29Fe70B,
Therefore, the instant specification discloses an alloy strip which has a mass ratio of R in the alloy is 29% to 35% wherein R is one or more of La, Ce, Pr, Nd, Sm, Tb, Dy, Ho, Sc, and Y, a mass ratio of T in the alloy is ≤5%, wherein T is one or more of transition metal elements from the group of Co, Ni, Cu, Mn, Cr, Ga, V, Ti, Al, Zr, Nb, Mo, and Sn, a mass ratio of B in the alloy is 0.85% to 1.1%; and the balance being Fe. In other words, the disclosure provides that the alloy is based on iron with other constituent elements being in specific range and being part of a specific group of elements – for example, instant specification teaches that R is one or more of La, Ce, Pr, Nd, Sm, Tb, Dy, Ho, Sc, and Y meaning that it does not consider R to be any other elements such as Gd or Er or other elements that are considered to part of REE or REM. In addition, the specification provides negative teaching or teaching away from a composition that violates the requirement of “mass ratio of B in the alloy is 0.85% to 1.1%”. Therefore, the specification does not enable one to make and use an alloy strip that does not have this compositional limitation as is claimed by the instant claims – for example claim 1 allows R to be “a rare earth element” which includes elements such as Gd.

Claims 1- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the composition of the alloy strip.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-7, claim 1 requires the limitation of “R2Fe14B-type compound”. The “-type” compound is interpreted as “or the like” meaning the instant claim is requiring R2Fe14B compound or the like. However, the phrase “-type” ("or the like") renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). In other words, it is unclear what is included or meant as a compound which is required by the limitation of “R2Fe14B-type compound”. 
Regarding claims 1-7, instant claims require the aspect ratio to be in a specific range. However, the claims do not recite how the aspect ratio in the specific range is to be calculated whether it is the ratio of width:height or vice versa. It is noted that the instant specification teaches the calculation of aspect ratio. However, it cannot be relied upon as the explicit definition of the term employed in the claims since the specification do not explicitly point out that it is the definition of the term. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0247100 A1 of Tsubokura (US’100)
Regarding claims 1-12, US 2014/0247100 A1 of Tsubokura (US’100) teaches [0012] “an R-T-B sintered magnet comprising particles containing an R2T14B phase, obtained using an R-T-B alloy strip containing crystal grains of an R2T14B phase”,  [0066] “The R-T-B alloy strip used for this embodiment may be produced by a strip casting method” thereby reading on the alloy cast strip of the instant claims.
Regarding the claimed limitation of “grains having R2Fe14B-type compound as main phase”, the prior art teaches “[0053] The R-T-B sintered magnet 100 comprises particles containing an R2T14B phase as the main component.” [0055] The crystal grains 150 of the R-T-B sintered magnet 100 preferably comprise an R2T14B phase” thereby meeting the instant claimed limitation.
Regarding the claimed limitations of a) R denotes a rare earth element, Fe denotes iron, and B denotes boron (claim 1), b) an additive element T, the additive element T including at least one of Co, Ni, Cu, Mn, Cr, Ga, V, Ti, Al, Zr, Nb, or Sn; wherein R includes at least one of La, Ce, Pr, Nd, Sm, Tb, Dy, Ho, Sc, or Y (claim 5) and c) a mass ratio of B in the alloy cast strip is 0.85% to 1.1% (claim 6), the prior art teaches [0012] “R represents a light rare earth element, T represents a transition element, and B represents boron.” [0047] “The R-T-B sintered magnet 100 comprises R, B, Al, Cu, Zr, Co, O, C and Fe, the content ratios of each of the elements preferably being R: 26 to 35 mass %, B: 0.85 to 1.5 mass %, Al: 0.03 to 0.5 mass %, Cu: 0.01 to 0.3 mass %, Zr: 0.03 to 0.5 mass % and Co: ≦3 mass % (not including 0 mass %), O: ≦0.5 mass % and Fe: 60 to 72 mass %. Throughout the present specification, R represents a rare earth element and T represents a transition element. In the aforementioned content ratios, R may be 25 to 37 mass % and B may be 0.5 to 1.5 mass %.” [0048] The term “rare earth element”, for the purpose of the present specification, refers to scandium (Sc), yttrium (Y) and lanthanoid elements belonging to Group 3 of the long Periodic Table, the lanthanoid elements including, for example, lanthanum (La), cerium (Ce), praseodymium (Pr), neodymium (Nd), samarium (Sm), europium (Eu), gadolinium (Gd), terbium (Tb), dysprosium (Dy), holmium (Ho), erbium (Er), thulium (Tm), ytterbium (Yb) and lutetium (Lu). Of these, Gd, Tb, Dy, Ho, Er, Tm, Yb and Lu are heavy rare earth elements, and Sc, Y, La, Ce, Pr, Nd, Sm and Eu are light rare earth elements.” thereby reading on the instant limitations. With respect to the claimed range of B of claim 6, instant claim requires “0.85% to 1.1%” and the prior art teaches B: 0.85 to 1.5 mass % which means that the claimed ranges of the constituent element B of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed limitation of “non-columnar grains” and “columnar grains” of the instant claims, the prior art teaches the presence of a) columnar crystal grains {[0018], [0061]} as well as the presence of b) chill or equiaxed crystals {[0070], [0093] } thereby reading on “columnar grains” as well as the “non-columnar grains” respectively.
Regarding the aspect ratio of the grains of the instant claims, please see above as to the indefiniteness of the term. The prior art teaches {[0104], [0105] [0128]} “the ratio of the lengths C2 of the short axes with respect to the lengths C1 of the long axes of the dendritic crystal groups (aspect ratio)”, “If the length of the long axis of the crystal group is represented as C1 and the length of the short axis perpendicular to the long axis is represented as C2, then the average value for the aspect ratio of the crystal group (C2/C1) is preferably 0.7 to 1.0” which means that the aspect ratio of width:height is 0.7 to 1.0 and height:width is 1-1.43. Nevertheless, although the prior art teaches of the aspect ratio of the “dendritic crystal groups”, it does not explicitly teach of the claimed limitations of a) “the grains include non-columnar grains having an aspect ratio in a range from 0.3 to 2 and columnar grains having an aspect ratio equal to or larger than 3” of the instant claims. In addition, although the prior art teaches [0017] “The R-T-B alloy strip of the invention contains an R-rich phase in which the R content is higher than the R2T14B phase based on mass, and the percentage of the number of R-rich phases with lengths of no greater than 1.5 μm in the direction perpendicular to the thickness direction in the cross-section, with respect to the total number of R-rich phases”, it does not  explicitly teach of b) area ratio and number ratios of columnar and non-columnar grains, c) R-phase spacing, d) R-phase distribution and extension details, e) grain diameter along a temperature gradient, and f) heterogeneous nucleation center details and other properties of the instant claims.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure or composition (see compositional analysis above) and b) the claimed and prior art products are produced by identical or substantially identical processes [instant alloy – {instant specification [0060]-[0079] – see melting and heat treatment 1400-1500°C, casting }; Prior art – [0066]-[0109] – In a high-frequency melting furnace, the starting material is heated to 1300°C to 1500°C to prepare a molten alloy. The R-T-B alloy strip used for this embodiment may be produced by a strip casting method using a cooling roll}.
Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10,115,506 B2 (US’506). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent teaches “sintered Nd-Fe-B magnet consisting essentially of: rare earth element R, additive element T, iron Fe, and boron B, wherein said magnet comprises a rare-earth rich phase and a main phase of Nd2Fe14B crystalline structure”...“ wherein said magnet comprises 28 to 32 wt % rare earth element R, 0-4wt % additive element T, 0.93-1.0 wt % boron B, with the balance of iron Fe, and impurities, wherein R is one or more elements selected from Y, Sc, and fifteen elements of lanthanide series, wherein T is one or more elements selected from Ti, V, Cr, Mn, Co, Ni, Cu, Zn, Ga, Ge, Al, Zr, Nb, Mo, and Sn, wherein the average crystalline grain size of said main phase is in a range from 5.0 μm to 9.1 μm” {claim 1} thereby reading on the instant alloy. With respect to the term “cast strip” of the instant claims, it is interpreted as the structure or form of the alloy. However, one skilled in the art recognizes that strip casting is a conventional technique in the making of alloys especially rare earth magnets and therefore the form of the alloy would be obvious to one skilled in the art. With respect to the claimed properties such as “non-columnar grains”, “columnar grains” and the specific grain properties (do not extend, heterogeneous nucleation center), although the claims of US’506 do not explicitly teach of these properties, one skilled in the art would expect the alloy of US’506 to have these claimed properties since the alloys are identical or substantially identical in composition and structure (composition – see above and structure includes main phase of Nd2Fe14B crystalline structure). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10,714,245 B2 (US’245). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent teaches “a R-T-B permanent magnet” … “wherein R comprises one or more rare-earth elements selected from the group consisting of Sc, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Y, Tb, Dy, Ho, Er, Tm, Yb, and Lu, and R comprises at least one heavy rare earth element and at least one rare earth element other than a heavy rare earth element; T comprises one or more transition metal elements; and B is boron;” {claim 1}, “wherein T comprises Fe or Co, and optionally one or more elements selected from the group consisting of Al, Cu, Zn, In, Si, P, S, Ti, V, Cr, Mn, Ni, Ga, Ge, Zr, Nb, Mo, Pd, Ag, Cd, Sn, Sb, Hf, Ta, and W” {claim 2}, “wherein R comprises Nd or Pr” {claim 3}, “ wherein the heavy earth compound powder contains one or more of heavy rare earth oxides, fluorides, oxyfluorides or hydrides, rare earth intermetallics containing heavy rare earth element, heavy rare earth R2Fe14B compounds, or heavy rare earth nitrate hydrate salts.” {claim 6}, “wherein the compact is obtained by the following steps: forming a strip piece from an alloy;” {claim 8} thereby reading on the instant strip cast alloy. With respect to the claimed properties such as “non-columnar grains”, “columnar grains” and the specific grain properties (do not extend, heterogeneous nucleation center), although the claims of US’245 do not explicitly teach of these properties, one skilled in the art would expect the alloy of US’245 to have these claimed properties since the alloys are identical or substantially identical in composition and structure (composition – see above and structure includes main phase of Nd2Fe14B crystalline structure). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733